DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-7 and 9-19 are currently pending in this application.  Claim 8 was canceled in a preliminary amendment. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/08/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures contain boxes that aren’t clearly labeled. For example figure four has two components labeled 31 and 32. One of ordinary skill in the art would not be able to determine the scope of this figure without referring to the specification. Figures 1-4 all contain this issue to varying degrees. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-7 and 9-19  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kozionov et al. US 2017/0315516.
With regards to claims 1, 7 and 9 Kozionov et al. US 2017/0315516 teaches a machine, a data processing system and computer-implemented method of indicating machine failures, the method comprising:
receiving at least one input signal based on at least one physical quantity of at least one machine part of a machine, monitored by at least one sensor, (paragraph 0014)
transforming the at least one input signal into at least one feature having a different domain and/or a different reference value than the at least one input signal, wherein the at least one input signal is transformed into a spectrum of the at least one input signal and additionally into stochastic features for predominant parts of the spectrum; (paragraphs 0041 and 0080)and
 predicting a class and/or a severity of at least one machine failure based on the at least one feature by a neural network trained on specific patterns of the at least one feature or combinations of patterns of more than one feature indicative of specific machine failures. (paragraphs 0038, 0048 and 0050)
With regards to claims 2 and 10, Kozionov et al. US 2017/0315516 teaches the input signal is a vibration signal sensed by a vibration sensor. (paragraph 0008 and 0014)
With regards to claims 3 and 11, Kozionov et al. US 2017/0315516teaches at least one machine part is a motor. (paragraph 0021)
With regards to claim 4, Kozionov et al. US 2017/0315516 teaches the neural network is a deep neural network. (paragraphs 0030 and 0034)
With regards to claim 5, Kozionov et al. US 2017/0315516 teaches the neural network is deployed in a cloud system or on a local computer infrastructure of a premise where the machine is located. (paragraphs 0030 and 0034)
With regards to claim 6, Kozionov et al. US 2017/0315516 teaches storing  the at least one feature of respective machine failures of the at least one machine part over time as historical data of the at least one machine part  and deriving a remaining lifetime of the at least one machine part based on the historical data of the at least one machine part. (paragraphs 0030-0032)
With regards to claim 12, Kozionov et al. US 2017/0315516 teaches a computer-implemented method of training a neural network for indicating machine failures, the method comprising 
generating at least one set of at least one training derived from at least one training input signal based on at least one physical quantity of at least one machine part of a machine, wherein specific patterns of the at least one training feature or combinations of patterns of more than one training feature are indicative of specific machine failures and wherein the at least one training input signal is labelled with known classes and known severities of respective machine failures  and training the neural network using the at least one set of the at least one training feature. (paragraphs 0031-0032, 0036, and 0038) 
With regards to claim 13, Kozionov et al. US 2017/0315516 teaches the input signal is a real input signal from a real machine, a simulated signal from an artificial model of the machine, or a combination thereof. (paragraphs 0028)
With regards to claim 14, Kozionov et al. US 2017/0315516 teaches the neural network is a pre-trained neural network. (paragraphs 0030-0034)
With regards to claim 15-16 and 19, Kozionov et al. US 2017/0315516 teaches the machine is a rotating machine. (paragraphs 0002, 0022 and 0024)
With regards to claim 17, Kozionov et al. US 2017/0315516 teaches at least one input signal is additionally transformed into stochastic moments and/or energies for the predominant parts of the spectrum. (paragraph 0024, 0041 and 0080) Different peaks detected in the spectrum correspond to stochastic features. 
With regards to claim 18, Kozionov et al. US 2017/0315516 teaches storing the class and/or the severity of the respective machine failures of the at least one machine part over time as the historical data of the at least one machine part. (paragraphs 0038, 0048 and 0050)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Harrison US Pat # 6,301,572 teaches a neural network based analysis system for vibration analysis and condition monitoring.
	Discenzo US Pat # 5,995,910 teaches a method and system for synthesizing vibration data. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 15, 2022